Title: To James Madison from the Governor of Virginia, 14 March 1789
From: Governor of Virginia,Randolph, Beverly
To: Madison, James,Virginia Delegates


Gentlemen,
Richmond March 14th. 1789
Some difficulties having occurred in the settlement of the Accounts of this state with the United States between the agents of the two parties; the Executive have thought it proper to send forward Colonel Davies immediately to the seat of the fœderal government there to represent the particular situation of this business. He is instructed in all cases of difficulty to confer with you. Permit me therefore to recommend him to your assistance and attention in all things belonging to the object of his journey.
In pursuance of the directions of the general assembly, I do myself the honour to forward to you a resolution of that honourable body of the 13th. of December last together with the Account and Vouchers of the expenditures of this state in the defence of her frontier inhabitants since the cession of Western territory. I have the honour &c.
B. R.
